Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. H.T. Than on June 14, 2022.
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) An aqueous latex composition comprising an [[substantially]] acrylic core-shell latex, wherein acrylic monomer in the core-shell latex is present greater than 95% of all film forming monomers and a water-retaining monomer is copolymerized to the shell, 
wherein the Tg of the core ranges from about 0 °C to about 12 °C, the Tg of the shell ranges from about 13 °C to about 40 °C, 
wherein the mean volume average particle size of the core-shell latex ranges from about 125 nm to about 200 nm, and
wherein the core-shell latex comprises at least one acrylic monomer having a solubility that ranges from about 10 g/L to about 30 g/L at 30 °C, and present in the shell polymer in an amount greater than 50 wt. % of all monomers in the shell, 
 	wherein the water-retaining monomer is present in the shell in an amount from about 1% to about 5% by weight of the core-shell latex.

	Written descriptive support for the above amendment is found at page 19, paragraph [0058] of the specification as originally filed.


Claim 17 is amended as follows:
17.	(Currently Amended) The aqueous latex composition of claim 1, wherein the water-retaining monomer is present in the shell in an amount from about 1% to about 3% by weight. 

Claims 19, 20, and 21 are cancelled as follows:
19-21.	(Cancelled).

3.	These claims are renumbered as follows:
Claims 1-15 remain as “Claims 1-15”. 
Claim 17 becomes Claim 16, which depends on claim 1; reads as “The aqueous latex composition of claim 1”.
Claim 18 becomes Claim 17, which depends on claim 16; reads as “The aqueous latex composition of claim 16”. 

Reasons for Allowance
4.	Claim 1 was amended to include a limitation “wherein the water-retaining monomer is present in the shell in an amount from about 1% to about 5% by weight of the [core-shell] latex.” Written descriptive support for this amendment is found at page 2, paragraph [0010] of the specification as originally filed (see also cancelled original claim 16). 
	See Claim Amendment filed 04/06/2022.
5.	The 112(b) rejection set forth in paragraph 2 of the previous Office action mailed 01/06/2022 is no longer applicable and thus, withdrawn in light of applicants’ amendment to claim 1 via Examiner’s Amendment dated 06/14/2022. 
6.	The present claims are allowable over the prior art references of record, namely Hamilton et al. (US 9,102,8481) and Carey et al. (US 6,777,489). 
7.	As indicated in paragraph 4 of the previous Office action mailed 01/06/2022, there are no prior art rejection of present claim 16 since none of these cited references individually or in combination teaches or would have suggested the limitation of present claim 16.  Since applicants amended independent claim 1 to include the limitation of claim 16, the 103 rejection based on the collective teachings of Hamilton et al. and Carey et al. as set forth in paragraph 3 of the previous Office action mailed 01/06/2022 is no longer applicable and thus, withdrawn. 
Accordingly, claims 1-15 and 17-18 are deemed allowable over the prior art references of record.
	

Correspondence
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 07/29/2020.